   Case 2:13-cr-00463-JMV Document 34 Filed 07/13/20 Page 1 of 2 PageID: 75
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Kendral Harrison                                                  Cr.: 13-00463-001
                                                                                     PACTS #: 64192

Name of Sentencing Judicial Officer:    THE HONORABLE DENNIS M. CAVANAUGH
                                        UNITED STATES DISTRICT JUDGE

Name of Assigned Judicial Officer:      TO BE ASSIGNED

Date of Original Sentence: 01/21/2014

Original Offense:   Count 1&3: Motor Vehicle Theft - Carjacking, 18 U.S.C. Section 2119 & 2
                    Count 2: Violent Crime/Drugs/Machine Gun, 18 U.S.C. Section 924 (C)(1)(A)(ii)

Original Sentence: 114 months imprisonment, 60 months supervised release

Special Conditions: Special Assessment, Mental Health Treatment

Type of Supervision: Supervised Release                       Date Supervision Commenced: 04/28/2020

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The offender has violated the mandatory supervision condition which states
                      'The defendant shall not commit another federal, state, or local crime, shall
                      be prohibited from possessing a firearm or other dangerous device, shall
                      not possess an illegal controlled substance and shall comply with the other
                      standard conditions that have been adopted by this Court. The defendant
                      must submit to one drug test within 15 days of commencement of
                      supervised release and at least two tests thereafter as determined by the
                      probation officer.'


                      During a home inspection on June 11, 2020, New Jersey State Parole (NJSP)
                      Officers found the offender to be in possession of several small bags of
                      marijuana. Harrison stated he possessed these bags for his own personal use.
                      On June 17, 2020, Harrison met with the undersigned officer and admitted to
                      using marijuana on June 10, 2020. He subsequently signed a drug use admission
                      form.
   Case 2:13-cr-00463-JMV Document 34 Filed 07/13/20 Page 2 of 2 PageID: 76
                                                                                          Prob 12A – page 2
                                                                                           Kendral Harrison

U.S. Probation Officer Action:

No official Court action is recommended at this time. A copy of this letter will be provided to Harrison and
will serve as an official written reprimand. The offender has been placed on GPS monitoring by NJSP for
a period of 90 days and will be referred to mental health counseling. Harrison is gainfully employed full
time and currently resides with his grandmother in Newark. Any further noncompliance with be reported
to Your Honor in a timely manner.



                                                          Respectfully submitted,

                                                          SUSAN M. SMALLEY, Chief
                                                          U.S. Probation Officer




                                                           By:   KEVIN P. EGLI
                                                                 Sr. U.S. Probation Officer

/ kpe

APPROVED:




LUIS R. GONZALEZ                      Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                  Signature of Judicial Officer


                                                              7/13/2020
                                                                              Date
